DETAILED ACTION
	Claims 1-10, 13, 15 and 17-27 are currently pending.  Claims 1-10, 13, 15, 17-21 and 23-25 are currently under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/18/2021 has been entered.
 Information Disclosure Statement
Applicant’s Informational Disclosure Statement, filed on 01/06/2021 has been considered.  Please refer to Applicant's copy of the 1449 submitted herein.
Examiner’s Note
	Unless otherwise indicated, previous objection/rejections that have been rendered moot in view of the amendment will not be reiterated.  The arguments in the 04/02/2021 response will be addressed to the extent they apply to current rejection(s).
	New Rejections:
	The following rejections are newly applied based on Applicant’s claim amendments.
Claim Objections
The reply filed on 03/18/2021 is not fully responsive to the prior Office Action because of the following omission(s) or matter(s): 
     The amendments to the claims do not comply with the Revised Amendment Practice of 37 CFR 1.121 (See OG Notice 23 September 2003).  Specifically, a list of all claims should be submitted, the text of withdrawn claims must be included in the listing of the claims and the text of canceled claims must be omitted.  Further the claims must have the proper identifiers in parenthetical expression.
	Claim 27 is objected as not containing the correct claim identifier.  Claim 27 should be properly identified as withdrawn.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 13, 15, 17-21 and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: Claim 1 contains the limitation of “-monoester, diester, triesters of a C2-C8 mono or polycarboxylic acid and a C2-C8 alcohol”.  The metes and bounds of the instant claims are uncertain, as it is not clear whether the polar hydrocarbon based oil is 
Claim 1: Claim 1 contains the limitation of “esters of C2-C8 polyol and of one or several carboxylic acids”.  The metes and bounds of the instant claims are uncertain, as it is not clear whether the polar hydrocarbon based oil is chosen from esters of C2-C8 polyol or esters of one or several carboxylic acids or if the claims require both the ester of a polyol and one or several carboxylic acids in combination.
Claim 2: Claim 2 recites “the silicone polyamide” which does not properly refer back to “at least one silicone polyamide” as recited in instant claim 1.
Claim 3: Claim 3 recites “of polar wax” which does not properly refer back to “the at least one polar wax” in instant claim 1.
Claim 4: Claim 4 recites “of silicone resin” which does not properly refer back to “the at least one silicone resin” in instant claim 1.
Claims 15: Claim 15 recites “the non-volatile polar hydrocarbon based oil” which does not propyl refer back to “the at least one non-volatile polar hydrocarbon based oil” in instant claim 1. 
Claims 17: Claim 17 recites “the wax” which does not properly refer back to “that at least one polar wax” in instant claim 1.
Claim 19: Claim 19 recites “the content in additional oil(s) represents”… which is dependent on instant claim 1, wherein no additional oil is present in instant claim.  Additionally oils are discussed in instant claim 18, specifically as “at least one additional oil”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-5, 7-10, 13, 15, 17-21 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0120912 (previously applied) in view of US 2012/0321578 as evidenced by Humblebee & Me (Humblebee & me, A Quick Guide to Candelilla Wax and Liquid oil ratios (04/26/2014) pgs. 1-43).
Regarding claim 1, the limitation of a solid cosmetic composition for makeup or treatment comprising a continuous fatty phase is met by the ‘912 publication teaching a cosmetic composition containing at least one liquid fatty phase, wherein the composition may be in the form of a lipstick (abstract) and may be in the form of a water in oil emulsion [0025], thus teaching water being in a continuous fatty phase.
Regarding the limitation of the fatty phase comprising at least one silicone polyamide, said silicone polyamide representing at most 9% by weight with respect to the total weight of said compositions is met by the ‘912 publication teaching the fatty phase including at least one silicone polyamide type wherein the polyamide is a structuring polymer (abstract) wherein the structuring polymer is present from 2 to 60 wt% of the total composition [0022], thus overlapping with the instant claim.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding the limitation of at least one silicone resin, the at least one silicon resin being trimethylsiloxysilicate is met by the ‘912 publication teaching trimethylsiloxysilicate (Table 3), the elected silicone resin.

Regarding the limitation of at least one wax is met by the ‘912 publication teaching the composition may also include waxes [0272].
Regarding the limitation of an aqueous phase dispersed in the continuous fatty phase is met by the ‘912 publication teaching water in oil emulsions [0025] wherein the aqueous phase contains water [0273].
Regarding claim 2, the limitation of characterized in that the silicone polyamide is between 2 and 9% by weight in relation to the total weight of the composition is met by the ‘912 publication teaching the fatty phase including at least one silicone polyamide type wherein the polyamide is a structuring polymer (abstract) wherein the structuring polymer is present from 2 to 60 wt% of the total composition [0022] wherein specific examples include 10 and 16 wt% (Example 1, Example 3), thus overlapping with the instant claim.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Regarding claim 4, the limitation of comprising at least 5% by weight of silicone resin with respect to the total weight of the composition is met by the ‘912 publication 
Regarding claim 5, the limitation of 7 to 40% by weight water with respect to the total weight of the composition is met by the ‘912 publication teaching water being present at 0.5 to 30% relative to the total weight of the composition [0273].
Regarding claims 7-10 regarding the claimed structure of the silicone polyamide, the ‘912 publication exemplifies the use of the elected nylon-611/dimethicone copolymer (Example 3), and thus reads on the claimed structure.
Regarding claim 13, the limitation of wherein said silicone resin is present in a ratio such that silicone resin/silicone polyamide mass proportion is between 1 and 7/3 is met by the ‘912 publication teaching DC 593 Fluid at 10 wt% and polyamide present at 16 wt%, wherein polyamide may additionally be present from 5 to 40% [0022], thus leading to a ratio 2 (10wt%/5wt% = 2).  Further the ‘912 publication teaches the polyamide to be present in a range and wherein all oil components are taught in a broad range [0239], as MPEP 2144.05 recites “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization”.
Regarding claim 15, the limitation of wherein the non-volatile polar hydrocarbon based oil is present in a quantity between 5 and 30 wt% in relation to the total weight of the composition is met by the ‘912 publication teaching 19.95 wt% isononyl isononoate (Example 3).

Regarding claim 23, the limitation of which comprises at least one aqueous phase thicken polymer is met by the ‘912 publication teaching thickened or gelling with an aqueous phase thickening or gelling agent (claim 36).
Regarding claims 24-25, the limitation of comprising at least one hydrocarbon or silicone non-ionic surfactant with an HLB less than or equal to 8 at form 0.1 to 20 wt% in relation to the total weight of the composition is met by the ‘912 publication teaching polyglyceryl-2-diisostearate at 10 wt% (Example 3) which has an HLB value of 4 (page 1).

	The ‘912 publication does not specifically teach at least one polar wax with a melting point less than or equal to 90 degrees C, the at least one polar wax is chosen from silicone waxes, alcohol waxes, ester waxes and mixtures thereof, wherein said wax representing at least 7% by weight with respect to the total weight of said composition (claim 1), between 7 and 20% by weight of polar wax (claim 3) wherein the wax has a melting point of less than or equal to 80 degrees C (claim 17).

	The ‘578 publication teaches a solid water-in-oil emulsion comprising an aqueous phase emulsified fatty phase comprising a polar wax, especially a natural or natural origin polar wax (abstract).  The solid water-in-oil emulsion is formed by all ingredients 
	It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use candela wax taught by the ‘578 publication in the composition taught by the ‘912 publication because the ‘578 publication teaches candela wax is a natural wax known to be used in water in oil emulsions to form lipstick compositions and the ‘912 publication is directed to a lipstick composition which is in the form of an water in oil emulsion which includes a wax compound.  Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use (see MPEP § 2144.07).
.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0120912 and US 2012/0321578 as applied to claims 1-5, 7-10, 13, 15, 17-21 and 23-25 above, and further in view of US 2006/0134028 (previously applied).
	As mentioned in the above 103(a) rejection, all the limitations of claims 1-5, 7-10, 13, 15, 17-21 and 23-25 are taught by the combination of the ‘912 publication and the ‘578 publication.  
The combination of references does not teach the elected C20-C40 (hydroxystearyloxy)alkyl stearate wax.

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the Kester K82P wax as taught by the ‘028 publication in the composition taught by the ‘912 publication and the ‘578 publication because the ‘912 publication teaches lipstick composition which include waxes and the ‘028 publication teaches a specific wax known to be used in lipstick composition.  One of ordinary skill in the art would have a reasonable expectation of success as the ‘578 publication teaches ester wax of natural origin may be used in the lipstick formulation and the ‘028 publication teaches an ester wax derived from natural materials.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘028 publication is directed to a lipstick composition which contains a silicone resin and a wax and the ‘912 publication teaches .
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0120912, US 2012/0321578 and US 2006/0134028 as applied to claims 1-5, 7-10, 13, 15, 17-21 and 23-25 above, and further in view of Lochhead (Lochhead, Robert, et al., Cosmetics and Toiletries, (01/29/2015), pgs. 1-18, previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1-5, 7-10, 13, 15, 17-21 and 23-25 are taught by the combination of the ‘912 publication and the ‘028 publication.  
The combination of references does not teach the specifically elected surfactant, polyglycerol-4 isostearate.
Lochhead teaches transfer resistant lipstick (title).  The lipsticks are taught to include polyglyceryl 4-isostearate to provide a suitable degree of shine (page 3, 5th paragraph).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include polyglycerol 4-isostearate in the composition taught by the ‘912 publication as Lochhead teaches polyglyceryl 4-isostearate is used to provide a desired amount of shine in a lipstick composition and the ‘912 publication is directed to a lipstick composition.  One of ordinary skill in the art would have a .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0120912, US 2012/0321578 and US 2006/0134028 as applied to claims 1-5, 7-10, 13, 15, 17-21 and 23-25 above, and further in view of US 2014/0154196 (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1-5, 7-10, 13, 15, 17-21 and 23-25 are taught by the combination of the ‘912 publication and the ‘028 publication.  
	The combination of references does not specifically teach having a hardness that varies from 20 to 90 Nm-1 (claim 6).
	The ‘196 publication is directed to a cosmetic composition for making up and/or caring for the lips (abstract).  The composition may be a water in oil type emulsion [0045].  The term solid is a hardness of greater than 30 Nm-1 [0052] wherein the hardness is preferably less than 300 Nm-1 [0063].
	It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to obtain a lipstick with the hardness taught by the ‘196 publication for the lipstick formulation taught by the ‘912 publication because the ‘912 publication teaches a solid lipstick formulation and the ‘196 publication teaches what the term solid means in lipstick formulation in means of hardness.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘912 publication teaches that it is well known to optimize 
Response to Arguments:
Applicant’s arguments have been fully considered and are not deemed to be persuasive.
103 over the ‘912 publication and the ‘028 publication:
Applicant argues the present inventors have surprisingly and unexpectedly succeeded in providing compositions that make it possible to achieve a solid cosmetic formulation, in particular for lip makeup, which exhibits good stretchability qualities while still being non-tacky and conferring freshness and hydration upon application.  Further the composition has good stability over time and do not migrate or at most only migrate very little.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., stretchability, non-tacky, freshness and stability) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Additionally it appears Applicant is arguing unexpected results, however has not provided data to link the unexpected properties to the structure claimed.  The burden is on the applicant to establish that the results are in fact unexpected, unobvious and of statistical and practical significant.  MPEP 76.02(b).
Applicant argues the ‘912 publication teaches the composition is preferably anhydrous wherein all examples are anhydrous lipstick compositions.

Applicant argues Example 3 discloses 10% of DC 593 fluid, which is a mixture of dimethicone and silicone resin.  The mixture comprise 33% by weight of silicone resin.  Thus the composition of example 3 comprises 3.3% of silicone resin.  Thus the silicone resin/silicone polyamide mass proportion in example 3 is 0.2, far below the range of 1.  Even with the polymer range of 5-40 wt% one cannot obtain a ratio between 1 and 7/3 (but only lower than 1).
In response, Applicant has provided no references to support the amount of dimethicone present in the DC 596 Fluid.  Further, as was noted in the rejection the amount of DC 593 Fluid as well as the silicone polyamide are optimizable parameters.    The ‘912 publication teaches additional crystalline silicone polymers such as C30-45 alkyl dimethicone present at 10%, thus teaching the range of crystalline silicone polymer and wherein the silicone polyamide polymer is additionally taught as a range.   The ‘912 publication teaching DC 593 Fluid at 10 wt% and polyamide present at 16 wt%, wherein polyamide may additionally be present from 5 to 40% [0022], thus leading to a ratio 2 (10wt%/5wt% = 2).  Further the ‘912 publication teaches the polyamide to be present in a range, as MPEP 2144.05 recites “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization”.

In response, Applicant is referred to newly applied rejection above wherein the ‘578 publication teaches melting temperatures of 30 to 200 degrees of polar waxes in lipstick compositions wherein the waxes may be candelilla wax (abstract, [0026], [0129], [0144]).  Humblebee and Me evidences candelilla wax has a melting temperature of about 70 degrees C (page 1, first paragraph).
Applicant argues the ‘028 publication relates to an anhydrous solid composition useful for moisturizing keratinous materials which contain at least one polyol and a solid wax capable of stabilizing the at least one polyol in an anhydrous composition.  One of ordinary skill would not combine the references as the ‘912 publication is not directed to a polyol.
In response, it would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the Kester K82P wax as taught by the ‘028 publication in the composition taught by the ‘912 publication because the ‘912 publication teaches lipstick composition which include waxes and the ‘028 publication teaches a specific wax known to be used in lipstick composition.  The ‘912 publication teaches the use of a wax in the composition, the ‘028 publication provides a specific wax known to be used for such a purpose.
Applicant argues neither the ‘912 publication or the ‘028 publication is focused on compositions comprising at least 7% weight water, at least 7% by weight of a specific polar wax and at most 9% by weight of silicone polyamide.

 Applicant argues the wording “water in oil emulsion” in the ‘028 publication refers to the architecture of the emulsion of a hydrophilic phase (here the polyol) in a lipophilic phase.  It does not mean, contrary to the statement of the Examiner that water is present in some embodiments of the composition.  There is no explicit mention of the presence of any water in any amount.  The ‘028 publication explicitly described as anhydrous.  The art should be considered in it’s entirely, and portions arguing against or teaching away from the claimed invention must be considered.
In response, the ‘028 publication teaches the composition of the present invention maybe int eh form of an emulsion which may be water in oil emulsion, where anhydrous gels are also taught [0020].  Thus the ‘028 publication may prefer an anhydrous composition, however does explicitly teach the composition being in the form of a water in oil emulsion, thus water must be present.  The teachings of the prior art are not only as good as the preferred examples, but the art as a whole.
Applicant argues the data provided in the present application show that surprisingly good properties achieved by the present invention as recited in claim 1 as 
In response, Applicant’s provided examples are directed to specific ingredients for each of the silicone polyamide, silicone resin, non-volatile polar hydrocarbon based oil and polar wax, wherein the instant claims are more broadly directed to classes of these material.  The provided examples are additionally directed to a specific concentration of each ingredient wherein the instant claims are broadly directed to ranges.  Thus the provided results are not commensurate in scope with the instant claims.  
Applicant has compared the combination of candelilla wax and C20-C40 alkyl stearate wax and C20-C40 alkyl stearate at specific concentration to that of polyethylene wax and C20-C50 alcohols.  Applicant states A comprising C30 to 50 alcohols have a melting point at 95 to 90 degrees and obtains a stick that is not smooth and has irregularities and is not homogenous ([0626], [0628]).  It is noted that prior art indicates that the mixtures must heated above the melting point to obtain a homogenous mixture (‘578 publication, [0129]).  The instant specification does not indicate if the mixture was heated above the higher melting point, thus the data cannot be properly interpreted.  Regarding example B, the ‘578 publication teaches the desire 
Applicant argues a showing of unexpected results for a single embodiment of a claimed subgenus or a narrow portion of a claimed range would be sufficient to rebut a prima facie case of obviousness if the skilled artisan could ascertain a trend in the exemplified data that would allow him to reasonable extend the probative value.  Applicant is not required to provide data for every embodiment that falls within the scope of the claims.
In response, Applicant has compared the combination of candelilla wax and C20-C40 alkyl stearate wax and C20-C40 alkyl stearate at specific concentration to that of polyethylene wax and C20-C50 alcohols.  Applicant states A comprising C30 to 50 alcohols have a melting point at 95 to 90 degrees and obtains a stick that is not smooth and has irregularities and is not homogenous ([0626], [0628]).  Thus an examples provided by Applicant falls within the claimed was (alcohol waxes) wherein the melting temperature is 90-95 degrees, wherein the claims requires 90 degrees or less.  Thus per Applicant’s own examples an embodiment wherein the tested alcohol wax has a melting temperature of 90 degrees does not provide the desired results.  Further the claims are broadly directed to classes of waxes, at least one polar was chosen from silicone waxes, alcohol waxes, ester waxes and mixtures thereof, wherein only candela wax with C20-C40 alkyl stearate wax and C20-C40 alkyl stearate wax alone have been tested at a specific concentration.  This does not present enough data points for concentration or types of wax to obtain a trend in the data.  Further the additional 
Applicant argues page 11 of the office action Examiner states if the prior art teaches identical chemical structure the properties must be necessarily present. In re Spada.  This in error as the cited air fails to disclose the identical composition.  Instead the claimed composition is a hypothetical composition not an actual one.  Applicant further argues the use of inherency. 
In response, the prior art of the ‘912 publication and the ‘028 publication teach each of the claimed ingredients at the claimed concentration ranges and thus would be expected to have the functional properties of hardness.  This is further supported by the ‘196 publication teaching a lip cosmetic composition with the desired hardness in the form of a water in oil type emulsion, thus providing a motivation to obtain the claimed hardness of the composition.  Thus In re Spada and inherency were not the only consideration regarding the limitation of the hardness but rather a specific teaching of hardness of such compositions was known in the art.
Applicant argues the Examiner relied upon In re Van Guens to support disregarding, dismissing and failing to consider the problem addressed by and the unexpected results achieved by the present invention.  This reliance on In re Van Guens is misplaced.  It is not even necessary to recite in the claims the properties of the subject matter and improvements of the invention.  Instead, Van Guens was attempting to limit the meaning of the already claimed term uniform magnetic field.  The issue was 
In response, Applicant attempts to read limitations of good stretchability qualitieds while being non-tacky and confierring reshness upon application and stability into the claims.  Limitations regarding these properties are not present in the calims, nor are all of these feature expounded upon regarding the unexpected results.  The unexpected results presented by Applicant were not ignored, but rather specifically addressed wherein the results were fully presented (see page 14-15 of the Final Office action dated 12/21/2020) and further addressed above.
Applicant cites numerous case law regarding obviousness, expectation of success and predictability.
In response, Applicant fails to link the case law to the specific case at hand as is required. The office action provides a specific motivation, expectation of success on pages 8-9 of the Final office action (dated 12/21/2020) and herein.
Applicant argues on page 14 of the office action the Examiner argues In re Keller and In re Merck.  Applicant argues Keller is not relevant to the present application where the cited art as mentioned above does not explicitly disclose and odes not lead to the claimed composition for achieving the results obtainable by the present invention.
In response, the citation in regards to In re Keller and In re Merck was to address Applicant’s arguments that the ‘028 publication does not teach the use of at least 7% polar wax in a formulation comprising at least 7% water.  The rejection is not only over the ‘028 publication but the combination of the ‘912 publication and the ‘028 publication. 
103 over the ‘912 publication, the ‘028 publication and Lochhead
Applicant argues Lochead does not overcome the deficiencies of the ‘912 publication and the ‘028 publication.
In response, Applicant’s arguments regarding the ‘912 publication and the ‘028 publication are addressed when first presented.
103 over the ‘912 publication, the ‘028 publication and the ‘196 publication:
Applicant argues the ‘028 publication does not overcome the deficiencies of the ‘912 publication and the ‘028 publication.
In response, Applicant’s arguments regarding the ‘912 publication and the ‘028 publication are addressed when first presented.
Conclusion
No claims are allowed.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676.  The examiner can normally be reached on Monday, Tuesday and Thursday 7:30 to 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNDSEY M BECKHARDT/           Examiner, Art Unit 1613